DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 13, 2022.
In view of the Amendments to the Claims filed March 13, 2022, the rejections of claims 1-7, 10, and 11 under 35 U.S.C. 112(a) previously presented in the Office Action sent December 17, 2021 have been withdrawn.
In view of the Amendments to the Claims filed March 13, 2022, the rejection of claim 7 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 17, 2021 has been withdrawn.
In view of the Amendments to the Claims filed March 13, 2022, the rejections of claims 1-7, 10, and 11 under 35 U.S.C. 103 previously presented in the Office Action sent December 17, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-7, 10, and 11 are currently pending.

Specification
The amendment filed March 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to paragraph [0022] includes “It is an object of the present invention to advance the art of light collection, spectral separation, and IR conversion for energy collection. With this object in mind, the present invention provides an apparatus for obtaining radiant energy from a polychromatic radiant energy source, the apparatus comprising: a) a concentrator, b) a spectral separator, c) a photovoltaic device, d) a reflector, and e) an infrared IR converter. The IR converter can be formed from lead sulfide (PbS)/rubrene thin films and can convert infrared spectral energy to electromagnetic energy to be combined with electromagnetic energy generated by the photoelectric device (for, example, ultraviolet and visible electromagnetic energy), herein described as up-conversion. In my U. S. Provisional Patent Application Ser. No. 62/739,640, filed October 1, 2018, I spoke in the first complete paragraph of Page 6 of recent developments showing up-conversion as a method to increase the efficiency of both photovoltaic (PV) by 44% and concentrated (CPV) by 19.7%. The work concentrates on reshaping the solar spectrum to enable solar chips to be more effective. Also, I spoke: "A flat dichroic surface may be used to separate light to allow for efficient separation" in the second complete paragraph of Page 6.”
However, the specification, as originally filed, does not evidence applicant had in possession an invention including the present invention providing an apparatus for obtaining radiant energy from a polychromatic radiant energy source, the apparatus comprising: a) a concentrator, b) a spectral separator, c) a photovoltaic device, d) a reflector, and e) an infrared IR converter wherein the IR converter can convert infrared spectral energy to electromagnetic energy to be combined with electromagnetic energy generated by the photoelectric device, herein described as up-conversion, and recent developments showing up-conversion as a method to increase the efficiency of both photovoltaic (PV) by 44% and concentrated (CPV) by 19.7% and a flat dichroic surface may be used to separate light to allow for efficient separation.
The specification, as originally filed, refers to recent developments showing up-conversion as a method to increase the efficiency of both photovoltaic (PV) by 44% and concentrated (CPV) by 19.7% as prior art technology (see [0020] as originally filed). 
There is no disclosure of the apparatus of the present invention including increasing the efficiency of both photovoltaic (PV) by 44% and concentrated (CPV) by 19.7%.
The specification, as originally filed, refers to a flat dichroic surface may be used to separate light to allow for efficient separation as prior art technology (see [0020] as originally filed).
There is no recitation that the apparatus of the present invention uses a flat dichroic surface to separate light to allow for efficient separation.
The specification does not describe the apparatus of the present invention which includes the particular concentrator, spectral separator, photovoltaic device, reflector, and IR converter in which recent developments showing up-conversion as a method to increase the efficiency of both photovoltaic (PV) by 44% and concentrated (CPV) by 19.7% and a flat dichroic surface may be used to separate light to allow for efficient separation. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “the upconverter thin film” on lines 33, 38, 43-44, and 47-48.
It is unclear if “the upconverter thin film” recited on lines 33, 38, 43-44, and 47-48 of claim 1 are referring to the “up-converter thin film” recited on line 23-24 of claim 1 or if “the upconverter thin film” recited on lines 33, 38, 43-44, and 47-48 of claim 1 are referring to an entirely different upconverter thin film altogether. Appropriate correction is required.
Amending “the upconverter thin film” to “the up-converter thin film” would overcome the objection.
Claim 7 is objected to because of the following informalities:  
Claim 7 recites, “the upconverted hybrid concentrator solar apparatus” on line 8.
It is unclear if “the upconverted hybrid concentrator solar apparatus” recited on line 8 of claim 7 is referring to the “Up-converted hybrid concentrator solar energy apparatus” recited on line 1 of claim 1 or if “the upconverted hybrid concentrator solar apparatus” recited on line 8 of claim 7 is referring to an entirely different upconverted hybrid concentrator solar apparatus altogether. Appropriate correction is required.
Amending “the upconverted hybrid concentrator solar apparatus” to “the up-converted hybrid concentrator solar energy apparatus” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “an anamorphic light concentrator formed on a transparent body in a range of sizes from 200 mm by 200 mm to 500 mm by 500 mm of Polymethyl Methacrylate and comprising a converging Fresnel lens”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the claimed apparatus including an anamorphic light concentrator formed on a transparent body in a range of sizes from 200 mm by 200 mm to 500 mm by 500 mm of Polymethyl Methacrylate and comprising a converging Fresnel lens.
The specification mentions a need for an anamorphic light concentrator (see Background section at [0019]) but does not describe any light concentrator that is formed on a transparent body in a range of sizes from 200 mm by 200 mm to 500 mm by 500 mm of Polymethyl Methacrylate and comprising a converging Fresnel lens which is also anamorphic. 
The specification does not describe the particular light concentrator (converging Fresnel lens and the diverging Fresnel lens together comprising a circular domed portion and a flat square portion) as an anamorphic light concentrator. Dependent claims are rejected for dependency. 
Claim 1 requires an up-converted hybrid concentrator solar energy apparatus for obtaining polychromatic radiant energy comprising an anamorphic light concentrator, a collimator, a spectral separator, a reflector, an up-converter thin film, and a photovoltaic converter and recites “the up-converted hybrid concentrator solar energy apparatus increasing the efficiency of one of photovoltaic (PV) by 44% and concentrated photovoltaic (CPV) by 19.7%”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the up-converted hybrid concentrator solar energy apparatus for obtaining polychromatic radiant energy comprising the claimed anamorphic light concentrator, the claimed collimator, the claimed spectral separator, the claimed reflector, the claimed up-converter thin film, and the claimed photovoltaic converter and wherein “the up-converted hybrid concentrator solar energy apparatus increasing efficiency of one of photovoltaic by 44% and concentrated photovoltaic by 19.7%”.
The specification mentions, as prior art technology, recent developments have shown up-conversion as a method to increase the efficiency of both PV by 44% and CPV by 19.7%, but does not discuss or describe the claimed apparatus for obtaining polychromatic radiant energy comprising the claimed anamorphic light concentrator, the claimed collimator, the claimed spectral separator, the claimed reflector, the claimed up-converter thin film, and the claimed photovoltaic converter and wherein “the up-converted hybrid concentrator solar energy apparatus increasing efficiency of one of photovoltaic by 44% and concentrated photovoltaic by 19.7%”. Dependent claims are rejected for dependency.
Claim 4 recites, “a dichroic lens with a flat dichroic Fresnel lens surface for separating the collimated light”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a dichroic lens with a flat dichroic Fresnel lens surface for separating the collimated light.
The specification mentions, as prior art, the Fresnel model may be used to remove issues on a dichroic surface, but does not teach the claimed dichroic lens having a flat dichroic Fresnel lens surface for separating the collimated light. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “a plurality of one of one solar cell and four solar cells”. 
It is unclear how many solar cells are required by the phrase “a plurality of one of one solar cell and four solar cells”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (“Enhancing Solar Cell Efficiency Using Photon Upconversion Materials”, Nanomaterials 2015, 5, pages 1782-1809) in view of Parker et al. (U.S. Pub. No. 2017/0279406 A1), Ishihara et al. (U.S. Pub. No. 2017/0207745 A1), and Mahboub et al. (“Efficient Infrared-to-Visible Upconversion with Subsolar Irradiance” Nano let. 2016, 16, 7169-7175).
With regard to claims 1-5 and 11, Shang et al. discloses Up-converted hybrid concentrator solar energy apparatus for obtaining radiant energy from a polychromatic radiant energy source and converting the polychromatic radiant energy to electric energy, the apparatus comprising:
an infrared to visible and ultraviolet light converter comprising an up-converter thin film (such as the layer directly above the “DSSC” type solar cell of “Structure two” depicted in Fig. 6 cited to read on the claimed infrared to visible and ultraviolet light converter comprising an up-converter thin film as the cited layer/film includes upcoversion materials; see for example Table 1 exemplifying selectable upconversion materials include dopant ion Yb3+-Tm3+ in host material NaYF4 can upconvert IR radiation/light at 980 nm to UV light at 375 nm and visible light at 450, 475, and 679 nm), and
a photovoltaic converter for converting infrared radiation up-converted to a visible and ultraviolet light spectrum (such as the “DSSC” type photovoltaic converter depicted in “Structure two” in Fig. 6).

Shang et al. does not disclose the apparatus comprising an anamorphic light concentrator, a spectral separator, and an IR reflector.
However, Parker et al. discloses an apparatus for obtaining radiant energy from a polychromatic radiant energy source (see Title and Abstract). Parker et al. discloses 
an anamorphic light concentrator formed on a transparent body in a range of sizes from 200 mm by 200 mm to 500 mm by 500 mm of Polymethyl Methacrylate (such as Fresnel lens 20a depicted in the embodiment of Fig. 3B; see Fig. 6 detailing Fresnel lens design formed on a transparent body 620; see [0066] teaching 400 mm by 400 mm PMMA concentrator; see [0021] teaching “There exists a need for an anamorphic light concentrator” and it would have been obvious to a person having ordinary skill in the art to have modified the cited light concentrator of Parker et al. to include an anamorphic light concentrator because it would have filled an existing need in the art) and comprising
a converging Fresnel lens, the anamorphic light concentrator for concentrating received solar energy and for transmitting received, concentrated solar energy to a diverging Fresnel lens and from the diverging Fresnel lens to a collimator, the collimator for receiving concentrated solar energy exiting from the diverging Fresnel lens, the collimator for transmitting the concentrated solar energy received from the diverging Fresnel lens to a dichroic lens, the dichroic lens having a flat dichroic lens surface for separating solar energy; the converging Fresnel lens and the diverging Fresnel lens together comprising a circular domed portion and a flat square portion, the circular domed portion having a circular footprint on the flat square portion (see [0039] exemplifying a converging Fresnel lens can be used to pass incident radiant energy, for example, to a diverging Fresnel lens and a domed Fresnel lens has been developed, the dome having a circular footprint on an otherwise flat Fresnel lens surface; see embodiment in Fig. 3B depicting cited Fresnel light concentrator 20a transmitting solar received solar energy to a collimator 15 for collimating solar energy as it exits the Fresnel light concentrator 20a and to a flat dichroic surface of dichroic lens 40; the selection of the domed Fresnel lens comprising the cited converging and diverging Fresnel lenses for the Fresnel lens 20a in the embodiment of Fig. 3B would have been obvious as Parker et al. teaches the domed Fresnel lens contributes to uniformly distributing light so as not to damage components due to excessive heat from magnification, [0039]; see [0078] teaching 0.5 mm pitch; see [0065-6] teaching diameter of 250 mm to 300 mm and size of 400 mm by 400 mm by 3 mm);
a spectral separator comprising a dichroic lens with the flat dichroic surface for separating the concentrated solar energy into infrared radiation and into a visible and ultraviolet light spectrum, the dichroic lens with the flat dichroic surface for orthogonally transmitting the visible and ultraviolet light spectrum to a photovoltaic converter and the spectral separator passing infrared radiation from the received, concentrated solar energy to a device using IR light (such as spectral separator 40 depicted in Fig. 3B as having a flat dichroic surface and described in [0073] as a dichroic filter which “passes infrared energy…on to an accumulator 70 not shown below. Separator 40 reflects visible light toward Fresnel lens 20b for delivery to a photovoltaic cell 50 not shown.”; see for example [0061] teaching splitting IR solar energy from UV and visible solar radiation; see [0022] teaching Fresnel model may be used to remove issues of spectral separation and it would have been obvious to a person having ordinary skill in the art to have modified the cited flat dichroic lens surface to include a flat dichroic Fresnel lens surface because it would have removed issues of the spectral separation), and
a motor system controlled according to a sun calendar for moving said apparatus to follow a source of electromagnetic radiation sun light (see [0069]). 

Parker et al. teaches the anamorphic light concentrator, collimator, and spectral separator system allows for concentration and multiplication of light (see Abstract) as well as uniformly distributing light evenly over a PV device (see [0039]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have utilized the apparatus of Shang et al., the cited photovoltaic converter having the upconverter thin film coating, in the cited concentrator system of Parker et al. because it would have provided for concentration and multiplication of light and uniformly distributing light evenly over the surface of the cited photovoltaic converter having the upconverter thin film coating of Shang et al. 
Shang et al., as modified by Parker et al. above, does not discloses an apparatus also including an IR reflector.
However, Ishihara et al. teaches an apparatus (see Title and Abstract) and teaches infrared light exiting a spectral separator can further utilize an infrared light reflection mirror, cited to read on the claimed IR reflector comprising an infrared radiation reflector and redirector, in order to concentrate the infrared light onto a converter (see [0019]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Shang et al., as modified by Parker et al. above, to include the infrared reflection mirror of Ishihara et al. because it would have provided for further concentration of IR radiation onto a target converter. 
The other difference between the invention, as claimed in claim 1, and the apparatus of Shang et al., as modified by Parker et al. and Ishihara et al. above, is the redirected infrared radiation is transmitted to the cited upconverter thin film and photovoltaic converter instead of a separate IR converter.
However, Parker et al. already teaches optionally directing passed IR solar energy to a heat accumulator (recall 70 not shown below in Fig. 3B) or to additionally generate electricity (see Abstract) such as a solar cell (see [0047]). Parker et al. teaches the solar cell can include an integrated circuit (see [0032]).
Thus, it would have been obvious to a person having ordinary skill in the art to have modified the apparatus of Shang et al., as modified by Parker et al. and Ishihara et al. above, to include transmitting the redirected infrared radiation from the cited IR reflector to the cited upconverter thin film and photovoltaic converter because it would have led to additional generation of electricity since the photovoltaic converter taught by Shang et al. includes an unconverter film which utilizes IR radiation for conversion into electricity. 
Shang et al., as modified by Parker et al. and Ishihara et al. above, teaches the cited upconverter thin film being in line between the IR reflector and the photovoltaic converter as the cited upconverter thin film is attached to the top of the cited photovoltaic converter (recall Fig. 6, Shang et al.) which would necessarily be in line between the cited IR reflector and the cited photovoltaic converter.
Shang et al., as modified by Parker et al. and Ishihara et al. above, teaches the cited photovoltaic converter producing electrical energy from both received visible and ultraviolet light from the dichroic lens (recall Parker et al. [0073] and [0061] as cited above) and upconverted infrared radiation converted to visible and ultraviolet light from the upconverter thin film to electric energy (as modified above to transmit the redirected infrared radiation from the cited IR reflector to the cited upconverter thin film and photovoltaic converter because it would have led to additional generation of electricity since the photovoltaic converter taught by Shang et al. includes an unconverter thin film which utilizes IR radiation for conversion into electricity).
Shang et al., as modified above, does not teach wherein the upconverter thin film comprises a Pb/S/Rubrene thin film.
However, Shang et al. teaches using multiple upconverting materials simultaneously provides broader spectral range for upconversion (see last sentence page 1786). 
Mahboub et al. discloses an apparatus (see Abstract) and discloses a photovoltaic device comprises an upconverter material for converting infrared energy to visible energy for photo-voltaic conversion and comprises a lead sulfide/rubrene material (see Abstract and see page7169 teaching lead sulfide/rubrene thin films).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the upconverter thin film of Shang et al., as modified above, to include the lead sulfide/rubrene material of Mahboub et al., reading on the claimed lead sulfide/rubrene thin film, because it would have provided for a broader spectral range for upconversion and emission.
The only other difference between the invention, as claimed, and the apparatus of Shang et al., as modified above, is the up-converted hybrid concentrator solar energy apparatus increasing efficiency of one of photovoltaic by 44% and concentrated photovoltaic by 19.7%.
However, Shang et al. teaches solar cells with poor conversion efficiencies are typically limited by inability to absorb IR light (see first paragraph of Introduction section) and uses the cited upconverter thin film to increase efficiency.
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the efficiency of the up-converted hybrid concentrator solar energy apparatus and arrive at the claimed value of photovoltaic efficiency through routine experimentation (see MPEP 2144.05); especially since it would have provided for utilization of IR light. 
With regard to claim 6, independent claim 1 is obvious over Shang et al. in view of Parker et al., Ishihara et al., and Mahboub et al. under 35 U.S.C. 103 as discussed above. Shang et al., as modified above, discloses wherein
the spectral separator comprises a dichroic lens with a flat dichroic surface for orthogonally transmitting visible and ultraviolet light to the photovoltaic converter (recall rejection of claim 1 above) and
passing infrared radiation to the reflector (recall rejection of claim 1 above)
in a line with the diverging Fresnel lens followed by the collimator and the collimator followed by the reflector in the line (as depicted in Fig. 3B of Parker et al., the cited diverging Fresnel lens of selected Fresnel concentrator 20a in a line connecting the cited collimator 15 and necessarily along a line connecting the cited reflector suggested by Ishihara et al. since light passed through 20c passes below to the cited reflector), 
the reflector reflecting the infrared radiation to an upconverter thin film comprising lead sulfide – rubrene thin film for upconverting the infrared radiation to visible and ultraviolet light (recall rejection of claim 1 above).
With regard to claim 7, independent claim 1 is obvious over Shang et al. in view of Parker et al., Ishihara et al., and Mahboub et al.  under 35 U.S.C. 103 as discussed above. Shang et al., as modified above, discloses the motor system, the motor system having 
first and second motors controlled according to a sun calendar for moving said apparatus to follow a source of electromagnetic radiation sun light, the first motor for tracking sunlight from sunrise to sunset and the second motor to match the changing seasons and height of a sun (see [0085] of Parker et al.),
the motor system for moving a plurality of one of one solar cell and four solar cells of the apparatus (see [0056]).
With regard to claim 10, independent claim 1 is obvious over Shang et al. in view of Parker et al., Ishihara et al., and Mahboub et al.  under 35 U.S.C. 103 as discussed above. Shang et al., as modified above, discloses wherein 
the upconverter thin film capable of being placed anywhere between one millimeter of the reflector and the photovoltaic converter because the cited upconverter thin film is a coated film (recall Shang et al. at Fig. 6) which is structurally capable of being applied to the surface of the cited photovoltaic converter (and actually is applied to the surface of the cited photovoltaic converter as depicted in Fig. 6 of Shang et al.) as well as being “capable” of being applied to the cited reflector as it is a coated film which would provide for being capable of being placed between one millimeter of the cited reflector and the photovoltaic converter.

Response to Arguments
Applicant's arguments filed March 13, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 16, 2022